DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third temperature control unit is disposed at a position which is spaced apart form an upper surface projection area of the air discharge duct”, “fan”, and “filter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: all instances of “hear” should be changed to --heat--, see for example para [0036] and [0046] in applicant’s corresponding US patent pub. No. 2020/0241022.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “third temperature control unit is disposed at a position which is spaced apart form an upper surface projection area of the air discharge duct”.
Claim Interpretation
Note: The instant claims contain a large amount of functional language (e.g., sensor that measures” in claims 2 and 14, “controls to switch” in claims 3 and 15, “that stores consumables” in claims 7 and 18, “stores reagent” in claim 10, “stores reagent” in claim 10, “which measures” in claim 11, and “which promotes” in claim 12. However, functional language does not add any further structure to the apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, the prior art meets the limitation in the claims
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat exchange portion” in claims 1 and 13, “third temperature control unit” in claims 4 and 13, “unit that stores consumables” in claims 7 and 18 and “reaction promotion unit” in claims 12 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 are directed to an automated analyzer.  However, no means to perform analysis is set forth in the claims, such as, the photometric device mentioned at para [0017] of applicant’s instant specification.  It is not clear how temperature control units, an air suction duct, and an air discharge duct are capable of performing “analysis”.  The claim should include elements at least capable of performing the claimed purpose (i.e., analysis).   The examiner recommends applicant positively recite in the body of the claims the “photometric device” disclosed in applicant’s specification to overcome this rejection.
Claims 1 and 13 also recite the phrase the temperature control unit is “set to be a” target temperature.   This language is unclear and vague.  The examiner recommends applicant change this language to -- the temperature control unit is set at a target temperature--.
The instant claims contain a large amount of functional language (e.g., sensor that measures” in claims 2 and 14, “controls to switch” in claims 3 and 15, “that stores consumables” in claims 7 and 18, “stores reagent” in claim 10, “stores reagent” in claim 10, “which measures” in claim 11, and “which promotes” in claim 12. However, functional language does not add any further structure to the apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, the prior art meets the limitation in the claims.  However, if applicant recites these elements as steps performed by the “control device configured to and/or programmed to”, the function recitations will be given patentable weight by the Office.  For example, in claim 2, “wherein the control unit is configured to operate the sensor to measure a surrounding environment temperature” would receive patentable weight in the apparatus claim.
Claims 1 and 13 recite “a first temperature control unit and a second temperature control unit that each include a temperature adjusting mechanism including a heat exchange portion; 
an air suction duct that supplies air sucked from an air suction port to the heat exchange portion; 
an air discharge duct that is formed while being separated from the air suction duct to discharge air from the heat exchange portion and toward an air discharge port.” 
This is confusing and indefinite.   First, it not clear if each (first and second) temperature adjusting mechanism comprises air suction duct and an air discharge duct or if there is one air suction duct and one air discharge duct for the whole system.  For the purposes of examination, the examiner will assume each temperature control unit includes a second temperature control unit including a temperature adjusting mechanism, which includes a heat exchange portion and there is but one air suction duct and one air discharge duct for the whole system.  Nevertheless, clarification of the claims is required. Second, the phrase “an air discharge duct that is formed while being separated from the air section duct to discharge air…”  How is a duct formed while being separated? The examiner recommends applicant change this to --an air discharge duct formed separate from the air suction duct to discharge air…--.
Claims 1 and 13 also recite “the first temperature control unit is disposed at a position closer to the air suction port than that of the second temperature control unit”.  However, the locations of the first temperature control unit, air suction port, second temperature control unit, etc., have not been established in the claim.  Thus, this limitation is unclear.
Claims 2 and 14 recite a “sensor the measures a surrounding environmental temperature”.   Where is the surrounding environmental temperature (e.g., surrounding the analyzer, the temperature control unit, etc.)?  Clarification is required.
Claims 5, 6, 16 and 17 recite “the apparatus”.  This lacks antecedent basis.  What apparatus is applicant referring to?  Furthermore, the sides of the apparatus and the front surfaces of the apparatus have not been defined relative to the other elements of the automatic analyzer.
Claims 10 and 21 recites the “first temperature control unit is a reagent storage”.  However, the “first temperature control unit is a heat exchange portion” in claim 1.  This is confusing and indefinite as to what the first temperature control unit includes. If the temperature control unit includes both the heat exchanger and the reagent storage how are these elements interconnected?  Same reasoning is applicable to claim 11 and the second temperature control unit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8, 10-19, and 21-23, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kochar et al., (WO 2018/017156; hereinafter “Kochar”, see correspond US 2020/0105409 for citations below).
As to claim 1, Kochar teaches an automated analyzer 1000, comprising:
a first temperature control unit and a second temperature control unit that each include a temperature adjusting mechanism including a heat exchange portion (thermoelectric cooling units, TECs 1019);
an air suction duct that supplies air sucked from an air suction port to the heat exchange portion (see Fig. 10a-p and para [0297] et seq.);
an air discharge duct that is separated from the air suction duct to discharge air from the heat exchange portion toward an air discharge port (see Fig. 10a-p and para [0297] et seq.); and
a control device that controls each temperature adjusting mechanism so that the first temperature control unit is set to be a first target temperature and the second temperature control unit is set to be a second target temperature higher than the first target temperature (see para [0302] et seq.),
wherein the first temperature control unit is disposed at a position closer to the air suction port than that of the second temperature control unit (see Fig. 10(n)).
As to claims 2 and 14, Kochar teaches a sensor that measures a surrounding environment temperature, wherein a predetermined surrounding environment temperature range is set in advance. Note the recitation that “wherein the control device controls the temperature adjusting mechanism of the first temperature control unit so that the first temperature control unit is always set to a target temperature lower than the surrounding environment temperature range” is directed to a process/functional recitation that has not received patentable weight for the reasons delineated above (see para [0297] et seq.) Nevertheless, Kochar teaches the control device controls the temperature adjusting mechanism of the first temperature control unit so that the first temperature control unit is always set to a target temperature lower than the surrounding environment temperature range (see para [0299] et seq.)
Claims 3 and 15 are directed toward a process and/or functional language which has not received patentable weight for the reasons delineated above.  Nevertheless, Kochar teaches the control device controls to switch heating control and cooling control with respect to the temperature adjusting mechanism of the second temperature measurement unit depending on the surrounding environment temperature measured by the sensor (see para [0297] et seq.)
Claims 4 and 13 are directed to a process/functional language to the third temperature control unit, which has not received patentable weight for the reasons delineated above.
As to claims 5, 6, 16, and 17, Kochar teaches the air suction port of the air suction duct and the air discharge port of the air discharge duct are provided on opposite sides of the apparatus to each other (see Fig. 10(p)).
As to claims 7 and 18, Kochar teaches a unit that stores consumables 1004 used for an analysis, wherein the unit is positioned on a downstream side of air flow in the air suction duct as seen from the air suction port of the air suction duct and is positioned on an upstream side of air flow in the air discharge duct as seen from the air discharge port of the air discharge duct (see Fig. 10(n)).
As to claim 8 and 19, Kochar teaches a fan is provided on the air discharge port of the air discharge duct to create an air flow from the air discharge duct toward an outside of the apparatus (see para [0301] et seq.)
As claims 10 and 21, Kochar teaches the first temperature control unit is a reagent storage  (assay consumable storage unit 1004) which cools and stores reagents used for an analysis of samples (see para [0311] et seq.) 
As to claims 11 and 22, Kochar teaches the second temperature control unit is a measurement unit (reader 1003) which measures a reaction solution of the sample and the reagent (see para [0298] et seq.)
As to claims 12 and 23, Kochar teaches wherein the third temperature control unit is a reaction promotion unit (stirring mechanism) which promotes a reaction of the sample and the reagent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kochar in view of Clark et al., (US 5,635,364; hereinafter “Clark”).
As discussed above, Kochar teaches the invention substantially as claimed except for the explicit recitation of a filter provided on the air suction port of the air suction duct. Clark teaches an environmental control system for uses with the analyzer wherein a filter 204 is disposed in the air suction port 201, see Fig. 50.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have provided a filter on the air suction port of the air suction duct to remove foreign matter in the air for the expected benefit that the filter will reduce the introduction of outside contamination into the analysis system.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 4 be found allowable, claims 13-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. (US 2019/0308194) teach an automatic analyzer having a rapid start-up of a heat block while precisely controlling a temperature of a reaction solution. In the automatic analyzer equipped with a reaction-vessel-holding part, a heat block having a heat source to heat the reaction vessel, and a cooling system having a low temperature region and a high temperature region, an outer peripheral part of or below the reaction-vessel-holding part is defined as a heat transfer space, there are provided a heat transfer passage connecting the heat transfer space and the high temperature region, a heat medium circulating through the high temperature region, the heat transfer passage, and the heat transfer space, and a flow rate control means configured to control a flow rate of the heat medium in the heat transfer passage, and a temperature detection means is provided on a downstream side of the high temperature region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798